Citation Nr: 0810291	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-06 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for a genitourinary 
disorder, to include bilateral epididymo-orchitis with 
atrophy of the testes.

2.	Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1975 to 
March 1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  Jurisdiction of this claim was transferred to the 
RO in Waco, Texas.


FINDINGS OF FACT

1.	A chronic genitourinary disorder was not manifested in 
service, and objective medical evidence does not establish 
that the currently diagnosed genitourinary disorder is 
etiologically related to active service.

2.	A seizure disorder was not manifested in service or within 
one year of service discharge, and objective medical 
evidence does not establish that the currently diagnosed 
seizure disorder is etiologically related to active 
service. 


CONCLUSIONS OF LAW

1.	A chronic genitourinary disorder was not incurred in the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303 (2007).

2.	A seizure disorder was not incurred in or aggravated by 
the veteran's active service, and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in July 2004.  The 
RO's March and April 2004 notice letters advised the veteran 
what information and evidence was needed to substantiate the 
claims decided herein and what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claims.  He was specifically told that it was 
his responsibility to support the claims with appropriate 
evidence.  Finally the letters advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

The Board notes that the veteran was not provided notice 
regarding the evidence and information necessary to establish 
a disability rating and effective date in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  However, 
the Board has concluded that the preponderance of the 
evidence is against the veteran's claims.  Therefore, any 
questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot, and 
the absence of notice regarding these elements should not 
prevent a Board decision.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  
Post-service VA treatment records and reports as well as 
private records and reports from Parkland Health & Hospital 
System and Baylor University Medical Center have also been 
obtained.  The appellant has not identified any additional 
medical evidence that should be obtained.  As such, VA's duty 
to further assist the veteran in locating additional records 
has been satisfied.  The veteran was afforded a VA 
genitourinary examination in January 2006, and a VA opinion 
was obtained in March 2006.  See 38 U.S.C.A. § 5103A(d); see 
also 38 C.F.R. § 3.159 (c)(4) (2007); Wells v. Principi, 327 
F. 3d 1339, 1341 (Fed. Cir. 2002).

A VA examination was not provided in conjunction with the 
veteran's seizure disorder claim, and the Board notes that 
the evidence of record does not warrant one. See 38 C.F.R. § 
3.159(c)(4) (2007).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease. 
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the veteran's own lay statements, that his currently 
diagnosed seizure disorder is etiologically related to his 
active service.  As he is not competent to provide a 
competent etiological opinion, the record is silent for a 
nexus between the veteran's current disability and his active 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, the veteran has not satisfied all the elements of 
McLendon and VA is not required to provide him with a VA 
examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38  
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, certain chronic disabilities, including 
epilepsies, are presumed to have been incurred in service if 
manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

Genitourinary Disorder

The veteran maintains that his current genitourinary disorder 
is the direct result of his active service.  Essentially, he 
argues that he was hospitalized in service for swollen 
testicles after lifting a battery box and has been suffering 
from a genitourinary condition since.

While the evidence of record reveals that the veteran is 
currently diagnosed with a genitourinary disorder, including 
atrophic testicles and chronic epididymitis, the competent, 
probative evidence of record does not etiologically link the 
veteran's current disability to his service or any injury or 
disorder incurred therein.  In this regard, the Board 
observes that service medical records note two incidents in 
which the veteran sought treatment for a genitourinary 
condition.  In November 1975, the veteran complained of 
painful, swollen testicles.  However, no diagnosis of any 
disorder was provided at that time.  In addition, service 
medical records dated June 1977 indicate the veteran was then 
diagnosed with acute epididymitis associated with physical 
activity.  However, this condition was resolved with 
treatment and there is no medical evidence of a chronic, 
ongoing genitourinary disorder during service.  In fact, a 
December 1977 Report of Medical Examination indicates a 
normal genitourinary system upon separation from active 
service.  As such, the Board finds that there is no competent 
medical evidence showing the veteran suffered from a chronic 
genitourinary condition during active service.  

The evidence of record also indicates that there was no 
chronicity of symptomatology in the present case.  In this 
regard, the medical evidence of record indicates the veteran 
did not seek treatment for a genitourinary condition until 
December 1999, at which time he complained of testicular pain 
and an ultrasound indicated he suffers from atrophic 
testicles and borderline left varicocele.  The Board notes 
that this was over twenty years since his separation from 
active service.  The Board may, and will, consider in its 
assessment of a service connection claim the passage of a 
lengthy period of time wherein the veteran has not complained 
of the malady at issue. See Maxson v. West, 12 Vet. App. 453, 
459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Feb. Cir. 2002) (en banc).

In sum, the Board finds that there is no evidence of a 
chronic genitourinary disorder in service, nor is there 
evidence of chronicity of symptomatology since service 
discharge.  The threshold question therefore is whether there 
is sufficient medical evidence to establish an etiological 
link between the veteran's current genitourinary disorder and 
his active service.  The preponderance of the evidence is 
against this aspect of the veteran's claim.  

In this regard, the Board observes a January 2006 VA 
genitourinary examination report which notes that, even 
though the examiner was unable to review the veteran's 
service medical records, it is unlikely that the veteran's 
current genitourinary disorder is related to service, due to 
the length of time between his separation from service and 
the onset of a chronic disorder.  In addition, a March 2006 
VA medical opinion finds that, after reviewing the veteran's 
claims folder, "it is less likely than not that the 
epididymal architis is related to military service."  Again, 
the March 2006 VA examiner stated the length of time between 
the veteran's separation from service and the onset of 
present complaints.  The veteran has produced no competent 
evidence or medical opinion in support of his claim that his 
present genitourinary disorder is the result of his active 
service.  

The Board acknowledges that the veteran himself has claimed 
his currently diagnosed genitourinary disorder arises from 
his active service.  However, as a layman, the veteran has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which 
to grant the claim for service connection.  See Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995).

Seizure Disorder

The veteran also maintains that his currently diagnosed 
seizure disorder is the direct result of his active service.  
While the evidence reveals that the veteran currently suffers 
from a chronic seizure disorder, the competent, probative 
evidence of record does not etiologically link the veteran's 
current disability to his service or any incident or disorder 
incurred therein.  In this regard, a January 1978 Report of 
Medical History, completed in conjunction with the veteran's 
release from active duty, reports no episode of "epilepsy or 
fits."  In addition, a December 1977 Report of Medical 
Examination indicates the veteran's neurologic evaluation to 
be normal.  There is no competent medical evidence included 
in the record showing the veteran suffered from epilepsy or a 
seizure disorder during service or within one year of service 
discharge.  Therefore, service connection may not be 
presumed.  See 38 C.F.R. §§ 3.307, 3.309(a).

Medical evidence of record indicates the veteran was not 
diagnosed with a seizure disorder until the year 2000, over 
20 years post service.  There is no competent medical 
evidence of record to indicate the veteran had received 
treatment for seizures prior to this time.  The Board may, 
and will, consider in its assessment of a service connection 
claim the passage of a lengthy period of time wherein the 
veteran has not complained of the malady at issue. See Maxson 
v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also 
Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en 
banc).

In sum, the Board finds that there is no evidence of a 
seizure disorder in service or within one year of service 
discharge.  The threshold question therefore is whether there 
is sufficient medical evidence to establish an etiological 
link between the veteran's current seizure disorder and his 
active service.  The preponderance of the evidence is against 
this aspect of the veteran's claim.  The veteran has produced 
no competent evidence or medical opinion in support of his 
claim that his present seizure disorder is the result of his 
active service.  

The Board acknowledges that the veteran himself has claimed 
his currently diagnosed seizure disorder arises from his 
active service.  However, as noted above, as a layman, the 
veteran has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  See Espiritu, supra.  
Consequently, lay assertions of medical diagnosis or etiology 
cannot constitute evidence upon which to grant the claim for 
service connection.  See Lathan, supra.


ORDER

Service connection for a genitourinary disorder is denied.

Service connection for a seizure disorder is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


